                Case 18-12456-gs       Doc 252    Entered 02/11/21 23:01:09       Page 1 of 46




    67(9(17*8%1(5±1HYDGD%DU1R
     -(552/'/%5(*0$1
    Pro Hac ViceDSSOLFDWLRQSHQGLQJDQGJUDQWHG
     LQWKHUHODWHGFDVHRI'HVHUW/DQG//& 
    686$1.6()/,1±Pro Hac ViceJUDQWHGLQUHODWHGFDVH
     %587=.86*8%1(5
    6WK6WUHHW6XLWH
     /DV9HJDV19
    7HOHSKRQH  
     )DFVLPLOH  
    (PDLO VJXEQHU#EJODZ
             MEUHJPDQ#EJODZ
            VVHIOLQ#EJODZ
     
    $WWRUQH\VIRU-HIIUH\,*ROGHQ
     &KDSWHU7UXVWHHRIFUHGLWRU'HVHUW/DQG//&
    
     
                                  81,7('67$7(6%$1.5837&<&2857
                                                      
                                            ',675,&72)1(9$'$
                                                    
     ,QUH                                           &DVH1R%.6*6
                                                     &KDSWHU
     '(6(572$6,6$3$570(176//&                     
                                                     '(6(57/$1'//&¶65(48(67)25
                             'HEWRU
                                                       -8',&,$/127,&(,168332572),76
                                                      027,21)25$125'(5$//2:,1*
                             
                                                       ,76&/$,0$70,//,21)25
                                                      385326(62)3/$1&21),50$7,21
                             
                                                       927,1*$1'$1<',675,%87,21
                                                      5(6(59(38568$177258/( D 
                             
                                                       
                                                      +HDULQJ'DWH0DUFK
                             
                                                       +HDULQJ7LPHSP
                                                      
     

                3XUVXDQWWRWKH)HGHUDO5XOHRI(YLGHQFHDSSOLFDEOHLQEDQNUXSWF\FDVHVDQGSURFHHGLQJV

     SXUVXDQWWR5XOHRIWKH)HGHUDO5XOHVRI%DQNUXSWF\3URFHGXUH-HIIUH\,*ROGHQVROHO\LQKLV

     FDSDFLW\DVWKHGXO\DSSRLQWHGDQGVHUYLQJFKDSWHUWUXVWHH ³7UXVWHH*ROGHQ´ IRUWKHEDQNUXSWF\HVWDWH

     RI'HVHUW/DQG//& ³'HVHUW/DQG´ ZKRVHFKDSWHUFDVHLVSHQGLQJEHIRUHWKHDERYHFDSWLRQHGFRXUW

         WKH³&RXUW´ DV&DVH1RJV WKH³'HVHUW/DQG&DVH´ DQGLQVXSSRUWRI7UXVWHH*ROGHQ¶V

     PRWLRQILOHGLQWKHDERYHFDSWLRQHGFDVH WKH³'HEWRU¶V&DVH´ RIWKHDERYHFDSWLRQHGGHEWRU'HVHUW

     2DVLV$SDUWPHQWV//& WKH³'HEWRU´ VHHNLQJDQRUGHUDOORZLQJ'HVHUW/DQG¶VFODLPLQWKH'HEWRU¶V

     &DVHLQWKHDPRXQWRIPLOOLRQSXUVXDQWWR5XOH D RIWKH)HGHUDO5XOHVRI%DQNUXSWF\



                                                            
     
     
                Case 18-12456-gs       Doc 252     Entered 02/11/21 23:01:09        Page 2 of 46




    3URFHGXUHKHUHE\UHTXHVWVWKDWWKH&RXUWWDNHMXGLFLDOQRWLFHRIHDFKRIWKHGRFXPHQWVKHUHWRDWWDFKHGDQG
    GHVFULEHGEHORZ(DFKRIWKHVHGRFXPHQWVZDVILOHGLQWKLV&RXUWLQYDULRXVFDVHVDVLQGLFDWHGLQWKH
    IROORZLQJGHVFULSWLRQV
               (;+,%,7$'HEWRU¶V6FKHGXOH) SDJHRIRQO\ ILOHGLQWKH'HEWRU¶V&DVHDV'RF
               (;+,%,7%7UDQVFULSWRI2UDO5XOLQJRIWKLV&RXUW¶VKHDULQJKHOGRQ0DUFKILOHGLQ
    WKH'HVHUW/DQG&DVHDV'RF SSDQGRQO\  KLJKOLJKWLQJRQSDGGHG 
               (;+,%,7&'HEWRU¶V6FKHGXOH)ILOHGLQWKH'HEWRU¶VFKDSWHUFDVHIURPZKLFKFDVH
    ZDVSHQGLQJEHIRUHWKLV&RXUWDVFDVHQXPEHUEDP WKH³&DVH´ DQGGRFNHWHGLQWKH
    &DVHDV'RF SRIRQO\  OHJHQGUHIHUHQFLQJ³([KLELW'´LQWKHORZHUULJKWFRUQHURIWKHSDJH
   DGGHG 
              (;+,%,7''HEWRU¶V$PHQGHG3ODQRI5HRUJDQL]DWLRQILOHGLQWKH&DVHDV'RF
       OHJHQGUHIHUHQFLQJ³([KLELW(´LQWKHORZHUULJKWFRUQHURIHDFKSDJHDGGHG 
              (;+,%,7(2UGHU&RQILUPLQJ'HEWRU¶V$PHQGHG3ODQRI5HRUJDQL]DWLRQ$V$PHQGHGILOHGLQ
   WKH&DVHDV'RF
              5HVSHFWIXOO\VXEPLWWHG
   '$7(')HEUXDU\                           %587=.86*8%1(5
                                                          
                                                          %\                                    
                                                            -HUUROG/%UHJPDQ pro hac vice DSSOLFDWLRQ
                                                          SHQGLQJDQGJUDQWHGLQWKHUHODWHGFDVHRI
                                                            'HVHUW/DQG//& 
                                                          $WWRUQH\VIRU-HIIUH\,*ROGHQ&KDSWHU
                                                            7UXVWHHIRUFUHGLWRU'HVHUW/DQG//&
   
   












                                                             
     
     
Case 18-12456-gs   Doc 252   Entered 02/11/21 23:01:09   Page 3 of 46




  EXHIBIT A




                                                                        3
                         Case 18-12456-gs                       Doc 104
                                                                    252        Entered 08/28/18
                                                                                       02/11/21 14:33:40
                                                                                                23:01:09                             Page 4 of 10
                                                                                                                                               46

 'HEWRU       'HVHUW2DVLV$SDUWPHQWV//&                                                             &DVHQXPEHU      LINQRZQ       /(%
              1DPH

       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.       
          &LWDWLRQ)LQDQFLDO//&                                            &RQWLQJHQW
          3DUN5XQ'ULYH                                               8QOLTXLGDWHG
                                                                         'LVSXWHG
          /DV9HJDV19
                                                                             %DVLVIRUWKHFODLP
          'DWH V GHEWZDVLQFXUUHG
          /DVWGLJLWVRIDFFRXQWQXPEHU                                 ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.                
          &ODVVLF'HVLJQ*URXS                                               &RQWLQJHQW
          &HUYDQWHV'ULYH                                                8QOLTXLGDWHG
          +HQGHUVRQ19                                                'LVSXWHG
          'DWH V GHEWZDVLQFXUUHG
                                                                             %DVLVIRUWKHFODLP
          /DVWGLJLWVRIDFFRXQWQXPEHU
                                                                             ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.        
          &RPSDVV,QYHVWPHQWV+ROGLQJV//&                                  &RQWLQJHQW
          3DUN5XQ'ULYH                                               8QOLTXLGDWHG
                                                                         'LVSXWHG
          /DV9HJDV19
                                                                             %DVLVIRUWKHFODLP
          'DWH V GHEWZDVLQFXUUHG
          /DVWGLJLWVRIDFFRXQWQXPEHU                                 ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.       
          'HVHUW/DQG//&                                                   &RQWLQJHQW
          3DUN5XQ'ULYH                                               8QOLTXLGDWHG
                                                                         'LVSXWHG
          /DV9HJDV19
                                                                             %DVLVIRUWKHFODLP
          'DWH V GHEWZDVLQFXUUHG
          /DVWGLJLWVRIDFFRXQWQXPEHU                                 ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.                
          +'6XSSO\                                                          &RQWLQJHQW
          (&KH\HQQH$YHQXH                                             8QOLTXLGDWHG
          /DV9HJDV19                                                'LVSXWHG
          'DWH V GHEWZDVLQFXUUHG
                                                                             %DVLVIRUWKHFODLP
          /DVWGLJLWVRIDFFRXQWQXPEHU
                                                                             ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.                 
          /HDVH6WDU//&                                                      &RQWLQJHQW
          /DNHVLGH%OYG                                                 8QOLTXLGDWHG
          5LFKDUGVRQ7;                                               'LVSXWHG
          'DWH V GHEWZDVLQFXUUHG
                                                                             %DVLVIRUWKHFODLP
          /DVWGLJLWVRIDFFRXQWQXPEHU
                                                                             ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.                
          5HDO3DJH,QF                                                     &RQWLQJHQW
          /DNHVLGH%OYG                                                 8QOLTXLGDWHG
          5LFKDUGVRQ7;                                               'LVSXWHG
          'DWH V GHEWZDVLQFXUUHG
                                                                             %DVLVIRUWKHFODLP
          /DVWGLJLWVRIDFFRXQWQXPEHU
                                                                             ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV




2IILFLDO)RUP()                                         6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                               3DJHRI
6RIWZDUH&RS\ULJKW F %HVW&DVH//&ZZZEHVWFDVHFRP                                                                                     %HVW&DVH%DQNUXSWF\

                                                                                                                                                            4
Case 18-12456-gs   Doc 252   Entered 02/11/21 23:01:09   Page 5 of 46




 EXHIBIT B




                                                                        5
Case 18-12454-gs
     18-12456-gs   Doc 537
                       252   Entered 04/08/19
                                     02/11/21 09:02:12
                                              23:01:09   Page 1
                                                              6 of 72
                                                                   46




                   UNITED STATES BANKRUPTCY COURT
                   DISTRICT OF NEVADA (LAS VEGAS)


IN RE:                      .          Case No.     18-12454-gs
                            .
                            .          Chapter 11
DESERT LAND, LLC,           .          (Jointly Administered)
                            .
                            .          300 Las Vegas Blvd. South
               Debtor.      .          Las Vegas, NV 89101
                            .
                            .          Monday, March 11, 2019
. . . . . . . . . . . . . . .          1:33 p.m.

   TRANSCRIPT OF ORAL RULING RE: MOTION TO APPOINT TRUSTEE WITH
       CERTIFICATE OF SERVICE FILED BY MARK WRAY ON BEHALF OF
             BRADLEY J. BUSBIN, AS TRUSTEE OF THE GONZALES
               CHARITABLE REMAINDER UNITRUST ONE [121];
    MOTION TO EXTEND EXCLUSIVITY PERIOD FOR FILING A CHAPTER 11
 PLAN AND/OR DISCLOSURE STATEMENT, MOTION TO EXTEND EXCLUSIVITY
   PERIOD FOR DEBTOR TO CONFIRM PLAN OF REORGANIZATION FILED BY
         LENARD E. SCHWARTZER ON BEHALF OF DESERT LAND, LLC,
   DESERT OASIS APARTMENTS, LLC, DESERT OASIS INVESTMENTS, LLC,
                      SKYVUE LAS VEGAS, LLC [358];
  MOTION FOR APPROVAL OF PROCEDURES, MOTION TO SET CONFIRMATION
HEARING MOTION FOR ORDER: (1) APPROVING ADEQUACY OF DISCLOSURES
IN PROPOSED DISCLOSURE STATEMENT AND (2) SETTING A CONFIRMATION
        HEARING, RECORD DATE AND DEADLINES FOR BALLOTING AND
      OPPOSITIONS TO CONFIRMATION WITH PROPOSED ORDER FILED BY
         LENARD E. SCHWARTZER ON BEHALF OF DESERT LAND, LLC,
   DESERT OASIS APARTMENTS, LLC, DESERT OASIS INVESTMENTS, LLC,
                       SKYVUE LAS VEGAS, LLC [265];
          STATUS HEARING RE: CHAPTER 11 INVOLUNTARY PETITION
      NON-INDIVIDUAL RE: DESERT LAND, LCC FILED BY PETITIONING
     CREDITOR(S): BRADLEY J. BUSBIN, AS TRUSTEE OF THE GONZALES
                 CHARITABLE REMAINDER UNITRUST ONE [1]
                    BEFORE THE HONORABLE GARY SPRAKER
                  UNITED STATES BANKRUPTCY COURT JUDGE


APPEARANCES CONTINUED.


Audio Operator:               Helen Smith, ECR


Transcription Company:        Access Transcripts, LLC
                              10110 Youngwood Lane
                              Fishers, IN 46038
                              (855) 873-2223
                              www.accesstranscripts.com

      Proceedings recorded by electronic sound recording,
          transcript produced by transcription service.
                                                                        6
Case 18-12454-gs
     18-12456-gs   Doc 537
                       252   Entered 04/08/19
                                     02/11/21 09:02:12
                                              23:01:09   Page 2
                                                              7 of 72
                                                                   46


                                                                            2

APPEARANCES: (Continued)

For the Debtors:              Schwartzer & McPherson Law Firm
                              By: LENARD E. SCHWARTZER, ESQ.
                              2850 S. Jones Boulevard, Suite 1
                              Las Vegas, NV 89146
                              (702) 228-7590

For the Shotgun Creek         Black & LoBello
Entities:                     By: BRIGID M. HIGGINS, ESQ.
                                   GREG PERRY, ESQ.
                              10777 W. Twain Avenue, Third Floor
                              Las Vegas, NV 89135
                              (702) 869-8801

For Northern Trust            Fennemore Craig
Company:                      By: ANTHONY AUSTIN, ESQ.
                              2394 E. Camelback Road, Suite 600
                              Phoenix, AZ 85016
                              (602) 916-5347

For the Sher                  Dickinson Wright
Development Entities:         By: MICHAEL N. FEDER, ESQ.
                              8363 West Sunset Road, Suite 200
                              Las Vegas, NV 89113
                              (702) 550-4400

For Juniper Loan              Lewis Roca Rothgerber Christie
Servicing Corporation:        By: JUSTIN HENDERSON, ESQ.
                              201 East Washington Street, Suite 1200
                              Phoenix, AZ 85004
                              (602) 262-5738


TELEPHONIC APPEARANCES:

For Bradley J. Busbin,        Law Office of Mark Wray
as Trustee of The             By: MARK WRAY, ESQ.
Gonzales Charitable           608 Lander Street
Remainder Unitrust One:       Reno, NV 89509
                              (775) 348-8877

For Juniper Loan              Foster Pepper PLLC
Servicing Corporation:        By: DILLON E. JACKSON, ESQ.
                              1111 Third Avenue, Suite 3000
                              Seattle, WA 98101
                              (206) 447-8962




    ACCESS TRANSCRIPTS, LLC                 1-855-USE-ACCESS (873-2223)
                                                                        7
Case 18-12454-gs
     18-12456-gs   Doc 537
                       252   Entered 04/08/19
                                     02/11/21 09:02:12
                                              23:01:09   Page 3
                                                              8 of 72
                                                                   46


                                                                            3

TELEPHONIC APPEARANCES:       (Continued)

For the Shotgun Creek         Shotgun Creek Investments, LLC
Entities:                     By: GREG PERRY, ESQ.
                              5152 Edgewood Drive, Suite 375
                              Provo, UT 84604
                              (206) 972-0282




    ACCESS TRANSCRIPTS, LLC                 1-855-USE-ACCESS (873-2223)
                                                                        8
     Case
     Case18-12454-gs
          18-12456-gs Doc
                      Doc537
                          252 Entered
                              Entered04/08/19
                                      02/11/2109:02:12
                                               23:01:09 Page
                                                        Page53 of46
                                                             9 of 72


                                                                            53

1 bankruptcy to effectuate a sale, yet the only offer that they

2 formally presented to the Court was one in which they did

3 minimal due diligence, never received earnest money, and had

4 all the makings of everything they -- but had all the makings

5 of everything they appeared to want:          substantial payout, a

6 continuing equity interest, and a sale format which would

7 protect them from tax liability.

8               The Court finds that Bulloch and Gaffin are elevating

9 their own self-interest above the interest of the creditors and

10 parties in this interest.       The Court does recognize and

11 acknowledges that their interests, given the appraisals of

12 these properties, is appropriate and warranted.          But whatever

13 it is that they are doing has not worked and does not seem

14 poised to work in the immediate future.         Indeed, allowing

15 Bulloch and Gaffin additional time to control this process will

16 only hurt creditors and equity as any net recovered -- recovery

17 will likely be reduced by the accrued interest on the Shotgun

18 Creek indebtedness.

19              As Gaffin testified when he was discussing moving on

20 from one high-quality broker to another, quote, "If you're not

21 being successful in one endeavor, you go about it a different

22 way to try and be successful."        It appears that that quote

23 should be applied to the equity -- to equity in this situation.

24              Bulloch and his -- and/or his entities own more than

25 61 percent of DLLA, and the debtors contend that Bulloch,




         ACCESS TRANSCRIPTS, LLC              1-855-USE-ACCESS (873-2223)
                                                                       9
Case 18-12456-gs   Doc 252   Entered 02/11/21 23:01:09   Page 10 of 46




  EXHIBIT C




                                                                         10
                         Case
                         Case 11-17208-bam Doc252
                              18-12456-gs Doc  35 Entered
                                                  Entered 02/11/21
                                                          05/24/11 23:01:09
                                                                   10:19:19 Page
                                                                            Page 11
                                                                                 20 of
                                                                                    of 46
                                                                                       43
B6F (Official Form 6F) (12/07) - Cont.

In re     Desert Oasis Apartments, LLC                                                                                                         Case No. 11-17208-BAM
                                                                                                                      ,
                                                                Debtor                                                                                         (If known)

          SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                                      (Continuation Sheet)




                                                                            HUSBAND, WIFE, JOINT
                   CREDITOR'S NAME,                                                                                   DATE CLAIM WAS                                                                         AMOUNT OF




                                                                              OR COMMUNITY




                                                                                                                                                                                   UNLIQUIDATED
                                                                                                                                                                      CONTINGENT
                    MAILING ADDRESS                                                                                    INCURRED AND                                                                            CLAIM




                                                                 CODEBTOR




                                                                                                                                                                                                  DISPUTED
                  INCLUDING ZIP CODE,                                                                               CONSIDERATION FOR
                 AND ACCOUNT NUMBER                                                                                        CLAIM.
                  (See instructions above.)                                                                        IF CLAIM IS SUBJECT TO
                                                                                                                      SETOFF, SO STATE

 ACCOUNT NO.                                                                                                                                                                                                       600.05
 Criterion Brock                                                                                     Trade debt
 PO Box 22107
 Milwaukie, OR 97269



 ACCOUNT NO.                                                                                                                                                                                                       176.27
 De Lage Landen Financial Services                                                                   Trade debt
 PO Box 41602
 Philadelphia, PA 19101



 ACCOUNT NO.                                                                                                                                                                                                  5,468,103.96
 Desert Land, LLC
 10181 Park Run Drive
 #200
 Las Vegas, NV 89145


 ACCOUNT NO.                                                                                                                                                                                                       211.00
 Ellipse Communications, Inc.                                                                        Trade debt
 PO Box 801814
 Dallas, TX 75380



 ACCOUNT NO.        0304                                                                                                                                                                                         3,494.70
 For Rent Magazine                                                                                   Trade debt
 75 Remittance Drive
 #1705
 Chicago, IL 60675-1705




Sheet no. 1 of 4 continuation sheets attached to Schedule of Creditors                                                                                               Subtotal                         $       5,472,585.98
Holding Unsecured
Nonpriority Claims


                                                                                                                                                                                                      $
                                                                                                                                                                             Total
                                                                                                                       (Use only on last page of the completed Schedule F.)
                                                                                                   (Report also on Summary of Schedules and, if applicable on the Statistical
                                                                                                                          Summary of Certain Liabilities and Related Data.)




                                                                                                                                                                            11
                                                                                                                                                                 Exhibit D_001
Case 18-12456-gs   Doc 252   Entered 02/11/21 23:01:09   Page 12 of 46




 EXHIBIT D




                                                                         12
 Case18-12456-gs
Case  11-17208-bamDoc
                    Doc
                      25289 Entered
                             Entered02/11/21
                                     08/16/1123:01:09
                                              11:59:24 Page
                                                        Page131 of
                                                                of 46
                                                                   9




                                                                    13
                                                         Exhibit E_001
 Case18-12456-gs
Case  11-17208-bamDoc
                    Doc
                      25289 Entered
                             Entered02/11/21
                                     08/16/1123:01:09
                                              11:59:24 Page
                                                        Page142 of
                                                                of 46
                                                                   9




                                                                    14
                                                         Exhibit E_002
 Case18-12456-gs
Case  11-17208-bamDoc
                    Doc
                      25289 Entered
                             Entered02/11/21
                                     08/16/1123:01:09
                                              11:59:24 Page
                                                        Page153 of
                                                                of 46
                                                                   9




                                                                    15
                                                         Exhibit E_003
 Case18-12456-gs
Case  11-17208-bamDoc
                    Doc
                      25289 Entered
                             Entered02/11/21
                                     08/16/1123:01:09
                                              11:59:24 Page
                                                        Page164 of
                                                                of 46
                                                                   9




                                                                    16
                                                         Exhibit E_004
 Case18-12456-gs
Case  11-17208-bamDoc
                    Doc
                      25289 Entered
                             Entered02/11/21
                                     08/16/1123:01:09
                                              11:59:24 Page
                                                        Page175 of
                                                                of 46
                                                                   9




                                                                    17
                                                         Exhibit E_005
 Case18-12456-gs
Case  11-17208-bamDoc
                    Doc
                      25289 Entered
                             Entered02/11/21
                                     08/16/1123:01:09
                                              11:59:24 Page
                                                        Page186 of
                                                                of 46
                                                                   9




                                                                    18
                                                         Exhibit E_006
 Case18-12456-gs
Case  11-17208-bamDoc
                    Doc
                      25289 Entered
                             Entered02/11/21
                                     08/16/1123:01:09
                                              11:59:24 Page
                                                        Page197 of
                                                                of 46
                                                                   9




                                                                    19
                                                         Exhibit E_007
 Case18-12456-gs
Case  11-17208-bamDoc
                    Doc
                      25289 Entered
                             Entered02/11/21
                                     08/16/1123:01:09
                                              11:59:24 Page
                                                        Page208 of
                                                                of 46
                                                                   9




                                                                    20
                                                         Exhibit E_008
 Case18-12456-gs
Case  11-17208-bamDoc
                    Doc
                      25289 Entered
                             Entered02/11/21
                                     08/16/1123:01:09
                                              11:59:24 Page
                                                        Page219 of
                                                                of 46
                                                                   9




                                                                    21
                                                         Exhibit E_009
Case 18-12456-gs   Doc 252   Entered 02/11/21 23:01:09   Page 22 of 46




  EXHIBIT E




                                                                         22
                                                                                   Case
                                                                                   Case 11-17208-bam Doc252
                                                                                        18-12456-gs Doc  203 Entered
                                                                                                              Entered02/11/21
                                                                                                                      12/30/1123:01:09
                                                                                                                               08:02:50 Page
                                                                                                                                         Page231 of
                                                                                                                                                 of 46
                                                                                                                                                    24




                                                                               1
                                                                               2
                                                                               3
                                                                               4Entered on Docket
                                                                         ___________________________________________________________________
                                                                             December 30, 2011
                                                                               5
                                                                               6   Lenard E. Schwartzer
                                                                               7   Nevada Bar No. 0399
                                                                                   Schwartzer & McPherson Law Firm
                                                                               8   2850 South Jones Boulevard, Suite 1
                                                                                   Las Vegas, Nevada 89146-5308
                                                                               9   Telephone: (702) 228-7590
                                                                                   Facsimile: (702) 892-0122
                                                                              10
                                                                                   E-Mail: bkfilings@s-mlaw.com
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11   Attorneys for Debtor and Debtor in Possession

                                                                              12                                                  UNITED STATES BANKRUPTCY COURT
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122
                                    2850 South Jones Boulevard, Suite 1




                                                                              13                                                                     DISTRICT OF NEVADA
                                       Las Vegas, Nevada 89146-5308




                                                                              14   In re:                                                                                     Case No. BK-S-11-17208-BAM

                                                                              15   DESERT OASIS APARTMENTS, LLC,                                                              Chapter 11

                                                                              16                                          Debtor.                                             ORDER CONFIRMING DEBTOR’S
                                                                                                                                                                              AMENDED PLAN OF
                                                                              17                                                                                              REORGANIZATION AS AMENDED
                                                                              18
                                                                                                                                                                              Hearing Date: December 16, 2011
                                                                              19                                                                                              Hearing Time: 9:30 a.m.

                                                                              20                 The Debtor’s Amended Plan Of Reorganization [Docket # 89], attached hereto as Exhibit

                                                                              21   “A”, as amended by the Amendment [Docket # 148], attached hereto as Exhibit “B”, and the

                                                                              22   Stipulation as to Treatment of Tom Gonzales [Docket # 180], attached hereto as Exhibit “C”

                                                                              23   (collectively, the “Plan”), having come before this Court pursuant to Notice as required by law;

                                                                              24   Lenard E. Schwartzer of the Schwartzer & McPherson Law Firm having appeared for the Debtor,

                                                                              25   Karol D. Denniston, Jeffrey S. Rugg, and Rebecca J. Winthrop of Brownstein Hyatt Farber

                                                                              26   Schreck, LLP, having appeared for the Lender, and Janet L. Chubb and Louis M. Bubala III of

                                                                              27   Armstrong Teasdale LLP and J. Randall Jones of Kemp, Jones & Coulthard having appeared for

                                                                              28   Tom Gonzales; the Court having reviewed the pleadings and the evidence and having heard the


                                                                                                                                                                      1
                                                                                   P:\Desert Land\Desert Oasis Chapter 11 Pleadings\Plan DS\Order Confirming Plan - num.doc                                     23
                                                                                   Case
                                                                                   Case 11-17208-bam Doc252
                                                                                        18-12456-gs Doc  203 Entered
                                                                                                              Entered02/11/21
                                                                                                                      12/30/1123:01:09
                                                                                                                               08:02:50 Page
                                                                                                                                         Page242 of
                                                                                                                                                 of 46
                                                                                                                                                    24




                                                                               1   testimony of the witnesses and arguments and representations of counsel; the Court having
                                                                               2   approved the Gonzales Order (as hereafter defined) on December 5, 2011 and reconsidered the
                                                                               3   Gonzales Order in light of Wells Fargo Bank, N.A.’s Supplemental Brief Regarding Stipulation as
                                                                               4   to Treatment of Tom Gonzales in Debtor’s Plan of Reorganization [Docket # 197]; the Court
                                                                               5   having made its findings and conclusions on the record pursuant to Rule 7052 and FRCP 52; and
                                                                               6   having found good cause, it is
                                                                               7                 ORDERED that the Plan is confirmed; and it is further
                                                                               8                 ORDERED that the ORDER GRANTING STIPULATION AS TO TREATMENT OF
                                                                               9   TOM GONZALES IN DEBTOR’S PLAN OF REORGANIZATION [Docket # 188], entered on
                                                                              10   December 5, 2011 (the “Gonzales Order”), is reaffirmed.
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11   Submitted by:                                                                                      Approved / Disapproved by:
                                                                              12   /s/ Lenard E. Schwartzer                                                                           _/s/ Rebecca J. Winthrop___     ___
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122




                                                                                                                                                                                  .                                     .
                                    2850 South Jones Boulevard, Suite 1




                                                                              13   Lenard E. Schwartzer, Esq.                                                                         Karol D. Denniston, Esq.
                                       Las Vegas, Nevada 89146-5308




                                                                                   Schwartzer & McPherson Law Firm                                                                    Jeffrey S. Rugg, Esq.
                                                                              14   2850 South Jones Blvd., Suite 1                                                                    Rebecca J. Winthrop, Esq.
                                                                                   Las Vegas, NV 89146                                                                                Brownstein Hyatt Farber Schreck, LLP
                                                                              15   Attorneys for Debtor and Debtor in Possession                                                      100 N. City Parkway, #1600
                                                                                                                                                                                      Las Vegas, NV 89106
                                                                              16
                                                                                                                                                                                      Attorneys for Wells Fargo Bank, N.A.
                                                                              17   Approved / Disapproved by:

                                                                              18   __/s/ Louis M. Bubala III                                   ____________                   .




                                                                                   Janet L. Chubb, Esq.
                                                                              19   Louis M. Bubala III, Esq.
                                                                                   Armstrong Teasdale LLP
                                                                              20
                                                                                   50 W. Liberty St., Ste 950
                                                                              21   Reno, NV 89501
                                                                                   Attorneys for Tom Gonzales
                                                                              22
                                                                              23   ///
                                                                              24   ///
                                                                              25   ///
                                                                              26   ///
                                                                              27   ///
                                                                              28


                                                                                                                                                                      2
                                                                                   P:\Desert Land\Desert Oasis Chapter 11 Pleadings\Plan DS\Order Confirming Plan - num.doc                                            24
                                                                                   Case
                                                                                   Case 11-17208-bam Doc252
                                                                                        18-12456-gs Doc  203 Entered
                                                                                                              Entered02/11/21
                                                                                                                      12/30/1123:01:09
                                                                                                                               08:02:50 Page
                                                                                                                                         Page253 of
                                                                                                                                                 of 46
                                                                                                                                                    24




                                                                               1   In accordance with LR 9021, counsel submitting this document certifies that the order accurately
                                                                                   reflects the court's ruling and that:
                                                                               2
                                                                                   _____ The court has waived the requirement set forth in LR 9021 (b)(1).
                                                                               3
                                                                                   _____ No party appeared at the hearing or filed an objection to the motion.
                                                                               4     X I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
                                                                                         and any unrepresented parties who appeared at the hearing, and each has approved or
                                                                               5         disapproved the order, or failed to respond, as indicated above.
                                                                                   _____ I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
                                                                               6         with the motion pursuant to LR 9014(g), and that no party has objected to the form or
                                                                               7         content of the order.

                                                                               8   /s/ Lenard E. Schwartzer                                                               .




                                                                                   Lenard E. Schwartzer, Esq.
                                                                               9   Attorneys for Debtor and Debtor in Possession
                                                                                                                                ###
                                                                              10
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11
                                                                              12
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122
                                    2850 South Jones Boulevard, Suite 1




                                                                              13
                                       Las Vegas, Nevada 89146-5308




                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28


                                                                                                                                                                      3
                                                                                   P:\Desert Land\Desert Oasis Chapter 11 Pleadings\Plan DS\Order Confirming Plan - num.doc   25
Case
Case 11-17208-bam Doc252
     18-12456-gs Doc  203 Entered
                           Entered02/11/21
                                   12/30/1123:01:09
                                            08:02:50 Page
                                                      Page264 of
                                                              of 46
                                                                 24




      EXHIBIT “A”

                                                                      26
Case
 Case11-17208-bam
Case 18-12456-gs   Doc
      11-17208-bamDoc  203
                      252
                    Doc     Entered
                        89 Entered  12/30/11
                            Entered02/11/21  08:02:50
                                    08/16/1123:01:09   Page
                                                       Page275
                                             11:59:24 Page     of
                                                             1 of 24
                                                               of 46
                                                                  9




                                                                       27
Case
 Case11-17208-bam
Case 18-12456-gs   Doc
      11-17208-bamDoc  203
                      252
                    Doc     Entered
                        89 Entered  12/30/11
                            Entered02/11/21  08:02:50
                                    08/16/1123:01:09   Page
                                                       Page286
                                             11:59:24 Page     of
                                                             2 of 24
                                                               of 46
                                                                  9




                                                                       28
Case
 Case11-17208-bam
Case 18-12456-gs   Doc
      11-17208-bamDoc  203
                      252
                    Doc     Entered
                        89 Entered  12/30/11
                            Entered02/11/21  08:02:50
                                    08/16/1123:01:09   Page
                                                       Page297
                                             11:59:24 Page     of
                                                             3 of 24
                                                               of 46
                                                                  9




                                                                       29
Case
 Case11-17208-bam
Case 18-12456-gs   Doc
      11-17208-bamDoc  203
                      252
                    Doc     Entered
                        89 Entered  12/30/11
                            Entered02/11/21  08:02:50
                                    08/16/1123:01:09   Page
                                                       Page308
                                             11:59:24 Page     of
                                                             4 of 24
                                                               of 46
                                                                  9




                                                                       30
Case
 Case11-17208-bam
Case 18-12456-gs   Doc
      11-17208-bamDoc  203
                      252
                    Doc     Entered
                        89 Entered  12/30/11
                            Entered02/11/21  08:02:50
                                    08/16/1123:01:09   Page
                                                       Page319
                                             11:59:24 Page     of
                                                             5 of 24
                                                               of 46
                                                                  9




                                                                       31
Case
 Case11-17208-bam
  Case18-12456-gs   Doc
       11-17208-bamDoc  203
                       252
                     Doc     Entered
                         89 Entered  12/30/11
                             Entered02/11/21   08:02:50
                                      08/16/1123:01:09    Page
                                                11:59:24 Page  10
                                                          Page32   of46
                                                                6 of
                                                                  of 924




                                                                           32
Case
 Case11-17208-bam
  Case18-12456-gs   Doc
       11-17208-bamDoc  203
                       252
                     Doc     Entered
                         89 Entered  12/30/11
                             Entered02/11/21   08:02:50
                                      08/16/1123:01:09    Page
                                                11:59:24 Page  11
                                                          Page33   of46
                                                                7 of
                                                                  of 924




                                                                           33
Case
 Case11-17208-bam
  Case18-12456-gs   Doc
       11-17208-bamDoc  203
                       252
                     Doc     Entered
                         89 Entered  12/30/11
                             Entered02/11/21   08:02:50
                                      08/16/1123:01:09    Page
                                                11:59:24 Page  12
                                                          Page34   of46
                                                                8 of
                                                                  of 924




                                                                           34
Case
 Case11-17208-bam
  Case18-12456-gs   Doc
       11-17208-bamDoc  203
                       252
                     Doc     Entered
                         89 Entered  12/30/11
                             Entered02/11/21   08:02:50
                                      08/16/1123:01:09    Page
                                                11:59:24 Page  13
                                                          Page35   of46
                                                                9 of
                                                                  of 924




                                                                           35
Case
 Case11-17208-bam  Doc252
      18-12456-gs Doc  203 Entered
                            Entered02/11/21
                                    12/30/1123:01:09
                                             08:02:50 Page
                                                       Page36
                                                            14ofof46
                                                                   24




       EXHIBIT “B”

                                                                        36
Case
 Case11-17208-bam
 Case 18-12456-gs   Doc
      11-17208-bam Doc  203
                       252
                     Doc      Entered
                         148 Entered  12/30/11
                                     02/11/21
                               Entered         08:02:50
                                              23:01:09
                                       11/14/11           Page
                                                15:53:52 Page  15
                                                              37
                                                           Page 1ofof
                                                                  of4624
                                                                      4




                                                                           37
Case
 Case11-17208-bam
 Case 18-12456-gs   Doc
      11-17208-bam Doc  203
                       252
                     Doc      Entered
                         148 Entered  12/30/11
                                     02/11/21
                               Entered         08:02:50
                                              23:01:09
                                       11/14/11           Page
                                                15:53:52 Page  16
                                                              38
                                                           Page 2ofof
                                                                  of4624
                                                                      4




                                                                           38
Case
 Case11-17208-bam
 Case 18-12456-gs   Doc
      11-17208-bam Doc  203
                       252
                     Doc      Entered
                         148 Entered  12/30/11
                                     02/11/21
                               Entered         08:02:50
                                              23:01:09
                                       11/14/11           Page
                                                15:53:52 Page  17
                                                              39
                                                           Page 3ofof
                                                                  of4624
                                                                      4




                                                                           39
Case
 Case11-17208-bam
 Case 18-12456-gs   Doc
      11-17208-bam Doc  203
                       252
                     Doc      Entered
                         148 Entered  12/30/11
                                     02/11/21
                               Entered         08:02:50
                                              23:01:09
                                       11/14/11           Page
                                                15:53:52 Page  18
                                                              40
                                                           Page 4ofof
                                                                  of4624
                                                                      4




                                                                           40
Case
 Case11-17208-bam  Doc252
      18-12456-gs Doc  203 Entered
                            Entered02/11/21
                                    12/30/1123:01:09
                                             08:02:50 Page
                                                       Page41
                                                            19ofof46
                                                                   24




       EXHIBIT “C”

                                                                        41
           Case
            Case11-17208-bam
            Case 18-12456-gs   Doc
                 11-17208-bam Doc  203
                                  252
                                Doc      Entered
                                    180 Entered  12/30/11
                                                02/11/21
                                          Entered         08:02:50
                                                         23:01:09
                                                  12/01/11           Page
                                                           14:25:04 Page  20
                                                                         42
                                                                      Page 1ofof
                                                                             of4624
                                                                                 5




 1   LOUIS M. BUBALA III, ESQ.                                     ELECTRONICALLY FILED ON
     Nevada Bar No. 8974                                           December 1, 2011
 2   ARMSTRONG TEASDALE LLP
     50 W. Liberty St., Ste. 950
 3   Reno, NV 89501
     Telephone: (775) 322-7400
 4   Facsimile: (775) 322-9049
     Email: lbubala@armstrongteasdale.com
 5
     Counsel for Tom Gonzales
 6
                                 UNITED STATES BANKRUPTCY COURT
 7
                                            DISTRICT OF NEVADA
 8
      In re:                                          Case No. BK-S-11-17208-BAM
 9
      DESERT OASIS APARTMENTS, LLC,                   Chapter 11
10
               Debtor.                                STIPULATION AS TO TREATMENT OF
11                                                    TOM GONZALES IN DEBTOR’S PLAN OF
                                                      REORGANIZATION
12
               Tom Gonzales (“Mr. Gonzales”) and Desert Oasis Apartments, LLC (“Debtor”) stipulate as
13
     follows:
14
               1.        Mr. Gonzales filed a complaint against Desert Oasis Apartments, LLC, and other
15
     defendants, asserting that his right to a $10 million payment (the “Parcel A Transfer Fee”) has been
16
     triggered and the payment is due. Gonzales v. Desert Land, LLC, Case No. A-11-633175-C (8th Jud.
17
     Dist. Ct. filed Jan. 13. 2011). Mr. Gonzales’ rights and claims are further detailed in the complaint
18
     and underlying documentation. The complaint was subsequently removed to U.S. Bankruptcy Court
19
     as Adversary Proceeding No. 11-05015-GWZ (Bankr. D. Nev.) and the reference withdrawn to U.S.
20
     District Court as Case No. 3:11-cv-00613-RCJ-VPC (D. Nev.).
21
               2.        After Mr. Gonzales filed his complaint, Debtor filed a Chapter 11 bankruptcy
22
     petition. In re Desert Oasis Apartments, LLC, Case No. BK-S-11-17208 (Bankr. D. Nev., filed May
23
     10, 2011).
24
               3.        Debtor filed an amended plan of reorganization (Ct. Dkt. #97, filed Sept. 2, 2011)
25
     (the “Plan”). Debtor classified Mr. Gonzales’ claim as the sole claim in Class 3. Debtor described
26
     the Class 3 treatment as follows:
27
28

                                                         1                                           42
           Case
            Case11-17208-bam
            Case 18-12456-gs   Doc
                 11-17208-bam Doc  203
                                  252
                                Doc      Entered
                                    180 Entered  12/30/11
                                                02/11/21
                                          Entered         08:02:50
                                                         23:01:09
                                                  12/01/11           Page
                                                           14:25:04 Page  21
                                                                         43
                                                                      Page 2ofof
                                                                             of4624
                                                                                 5



                       Class 3 is unimpaired by this Plan. Tom Gonzales will be paid the
 1                     Parcel A Transfer Fee pursuant to the terms of the Desert Land Plan of
                       Reorganization. That payment is due when, and only when, there is a
 2                     Parcel A Transfer as defined in that plan. This claim is unsecured.
                       This claim is subject to setoffs and counterclaims by the Debtor.
 3
     Id. at 24.
 4
             4.           Debtor moved for confirmation of its Plan (Ct. Dkt. #122, filed Oct. 26, 2011).
 5
     Debtor states in its motion:
 6
                       The Plan leaves Gonzales legal, equitable and contractual rights
 7                     unaltered which means he is unimpaired. The Plan does not determine
                       his legal, equitable, and contractual right to demand, at this time,
 8                     payment of the Parcel A Transfer fee. That will be determined by
                       Judge Jones in Case 3:11-cv- 00613-RCJ –VPC. The Plan does not
 9                     determine his legal, equitable, and contractual right to a lien on the
                       Property. That is to be determined in the two pending adversary
10                     proceedings. The Plan does not determine the validity of Desert Oasis
                       counterclaim. That will be determined by Judge Jones in Case 3:11-cv-
11                     00613-RCJ –VPC.
12   Id. at 15:5-11.
13           5.           Mr. Gonzales objected to Debtor’s Plan (Ct. Dkt. #146, filed Nov. 11, 2011).
14           6.           In opposition to a motion to stay the confirmation hearing, Debtor responded that:
15                     At the confirmation hearing, the Debtor will show that Gonzales' lien
                       claim is without merit, Gonzales' claim for immediate payment is
16                     without merit, and that in the unlikely event that Gonzales is entitled to
                       payment, the parties responsible for payment have sufficient assets to
17                     make that payment without the Debtor's property.
18   (Ct. Dkt. #153 at 3:8-11, filed Nov. 18, 2011).
19
             7.           Mr. Gonzales filed a Proof of Claim on September 7, 2011.
20
             8.           Debtor filed an objection to Mr. Gonzales’ Proof of Claim of November 30, 2011.
21
             9.           As a resolution of Debtors’ treatment of Mr. Gonzales’ rights as part of Debtor’s
22
     bankruptcy case, Debtor and Mr. Gonzales have agreed to the following treatment.
23
             10.          All rights of Mr. Gonzales pass through this bankruptcy case unimpaired and
24
     unmodified, and they shall be determined by the U.S. District Court in Gonzales v. Desert Land, LLC
25
     (In re Specialty Trust, Inc.), Case No. 3:11-cv-00613-RCJ-VPC (D. Nev.) or any other subsequent
26
     court should the parties seek later judicial determination after the determination of the U.S. District
27
     Court. The U.S. District Court’s determinations shall include whether payment of the Parcel A
28

                                                           2                                          43
           Case
            Case11-17208-bam
            Case 18-12456-gs   Doc
                 11-17208-bam Doc  203
                                  252
                                Doc      Entered
                                    180 Entered  12/30/11
                                                02/11/21
                                          Entered         08:02:50
                                                         23:01:09
                                                  12/01/11           Page
                                                           14:25:04 Page  22
                                                                         44
                                                                      Page 3ofof
                                                                             of4624
                                                                                 5




 1   Transfer Fee has been triggered, and whether the Parcel A Transfer Fee is secured and the priority of
 2   such secured claim.
 3          11.        All rights of Debtor against Mr. Gonzales pass through this bankruptcy case
 4   unimpaired and they shall be determined by the U.S. District Court in Gonzales v. Desert Land, LLC
 5   (In re Specialty Trust, Inc.), Case No. 3:11-cv-00613-RCJ-VPC (D. Nev.) or any other subsequent
 6   court should the parties seek later judicial determination after the determination of the U.S. District
 7   Court. The U.S. District Court’s determinations shall include but not be limited to the claims of the
 8   Debtor and its affiliates for slander of title and interference with prospective economic advantage.
 9          12.        U.S. District Court Chief Judge Robert C. Jones held a hearing on November 28,
10   2011, and granted the Motion to Dismiss by defendant Wells Fargo Bank, N.A. (in its capacity as
11   stated in the complaint), and the Motion for Summary Judgment by defendants Specialty Trust, Inc.,
12   Specialty Mortgage Corp., and Specialty Strategic Financing Fund, LP. Debtor and Mr. Gonzales
13   agree that Judge Jones held that Mr. Gonzales did not have a senior lien on the Parcel A property
14   owned by the Debtor and its affiliates and, therefore, these defendants had priority over Mr. Gonzales
15   as to the property in which they had as collateral. Debtor and Mr. Gonzales do not agree whether
16   Judge Jones held whether Mr. Gonzales has a interest in the property. The U.S. District Court has
17   not yet entered its written order. A final transcript of the Judge’s ruling is not available. Therefore,
18   Mr. Gonzales and Debtor agree that this Stipulation and the findings, holdings or orders in the U.S.
19   Bankruptcy Court shall not alter their rights in the proceeding before U.S. District Court.
20          13.        Mr. Gonzales also continues to assert that the Parcel A Transfer Fee is due, and
21   Debtor continues to assert that the fee is not due. The issue, as noted above, shall be determined in
22   the proceeding before U.S. District Court.
23          14.        Notwithstanding the disagreements between Debtor and Mr. Gonzales to be
24   determined in U.S. District Court, Debtor and Mr. Gonzales stipulate that the Bankruptcy Court shall
25   determine, for purposes of finding the Debtor’s Plan to be feasible, that it is more likely than not that
26   (a) Mr. Gonzales has no lien on the Debtor’s real property, and (b) the Parcel A Transfer Fee is not,
27   at this time, due to be paid. This stipulation shall have no binding effect on the proceeding in U.S.
28

                                                         3                                             44
           Case
            Case11-17208-bam
            Case 18-12456-gs   Doc
                 11-17208-bam Doc  203
                                  252
                                Doc      Entered
                                    180 Entered  12/30/11
                                                02/11/21
                                          Entered         08:02:50
                                                         23:01:09
                                                  12/01/11           Page
                                                           14:25:04 Page  23
                                                                         45
                                                                      Page 4ofof
                                                                             of4624
                                                                                 5




 1   District Court or any other subsequent court should the parties seek later judicial determination after
 2   the determination of the U.S. District Court. Debtor and Mr. Gonzales still may present any and all
 3   evidence, authority and argument on these issues in U.S. District Court without prejudice or regard to
 4   this stipulation.
 5           15.         To the extent Debtor objects to Mr. Gonzales’ claim, the determination of Mr.
 6   Gonzales’ claim and Debtor’s rights shall be made in the proceeding in U.S. District Court.
 7           16.         Any findings or holdings by the U.S. Bankruptcy Court in this case as it pertains to
 8   Mr. Gonzales’ rights are not final judgments and are not entitled to be used in the U.S. District Court
 9   or any other subsequent court should the parties seek later judicial determination after the
10   determination of the U.S. District Court under the doctrines of issue preclusion, including the
11   doctrines of direct estoppel and collateral estoppel, or the doctrine of claim preclusion, also known as
12   res judicata.
13           17.         Mr. Gonzales and Debtor also are contemporaneously stipulating with CT
14   Investment Management Co., LLC (in its capacity as previously specified in this case) regarding the
15   admissibility of certain documents for the confirmation hearings. Such stipulation is to admissibility
16   only in this case and shall not bind the parties as to admissibility or substance in the U.S. District
17   Court proceeding or any other subsequent proceeding as identified in Paragraphs 11 to 16.
18           18.         Mr. Gonzales preserves all arguments regarding the U.S. Bankruptcy Court’s
19   power or authority to make decisions regarding his state-law rights under Stern v. Marshall, 564 U.S.
20   ___, 131 S. Ct. 2594 (2011).
21   ///
22   ///
23   ///
24

25

26

27
28

                                                          4                                             45
          Case
           Case11-17208-bam
           Case 18-12456-gs   Doc
                11-17208-bam Doc  203
                                 252
                               Doc      Entered
                                   180 Entered  12/30/11
                                               02/11/21
                                         Entered         08:02:50
                                                        23:01:09
                                                 12/01/11           Page
                                                          14:25:04 Page  24
                                                                        46
                                                                     Page 5ofof
                                                                            of4624
                                                                                5




 1          19.       This stipulation shall be incorporated by reference as part of the order confirming
 2   Debtor’s amended plan of reorganization.
 3          20.       Mr. Gonzales withdraws his objection to confirmation of Debtor’s Plan.
 4   Dated this 1st day of December, 2011        ARMSTRONG TEASDALE LLP
 5                                               By:  /s/Louis M. Bubala III
                                                 LOUIS M. BUBALA III, ESQ.
 6
                                                 Counsel to Tom Gonzales
 7
     Dated this 1st day of December, 2011        SCHWARTZER & MCPHERSON LAW FIRM
 8
                                                 By:___/s/ Lenard E. Schwartzer
 9                                               LENARD SCHWARTZER, ESQ.
10                                               Counsel to Desert Oasis Apartments, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                      5                                            46
